Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 15, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 17, and 20, the bounds of the claim are unclear. In particular, the limitation of “identifying a second portion of the one or more candidate records that includes an "all-others" attribute in a field related to the first resource attribute” is unclear. The specification does not contain any lexicographical definition of “all-others” identified from the claim limitations. Under considerations of the broadest reasonable interpretation of the claimed invention, it is unclear what this field signifier means. For the sake of compact prosecution, Examiner is interpreting this limitation to mean that all “others” that do have the one or more first resource attributes are the second portion of individuals. 
Regarding claims 7 and 15, the bounds of the claim are unclear. In particular, the limitation of “wherein the one or more candidate records are a default resource record when the resource plan time range of the rate request does not overlap with the resource availability data of each record of the resource table” is unclear. It is unclear what “a default resource record” is produced from the one or more candidate records when there is no overlap. It is unclear what transformation occurs such that the “candidate records” become a single, default resource record. Furthermore, it is unclear what occurs if the 
Accordingly, claims 3, 7, 15, 17, and 20 are rejected under 35 USC 112(b). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more. 
Step 1: Claims 1-10 are directed to a system, claims 11-17 are directed to a method, and claims 18-20 are directed to a non-transitory computer readable medium. Accordingly, the claims are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Independent claims 1, 11, and 18 are directed to identifying a resource for a request, which is directed to “Certain Methods of Organizing Human Activity” related to managing personal behavior or interactions between individuals, as well as commercial interactions. The claim 1 limitations, similarly recited in claims 11 and 18, of “receiving a rate request comprising a resource plan time range and one or more resource attributes; wherein each record of the resource table comprises resource availability data, one or more resource attribute data, and a rate; identifying one or more candidate records of the resource table based at least in part on a comparison between the resource plan time range of the rate request and the resource availability data of each record of the resource table; 
outputting one or more resource allocation records based at least in part on the resource plan time range and a rate of at least one candidate record or a subset of the one or more candidate records” as drafted, under considerations of the broadest reasonable interpretation of the claimed invention, are directed to identifying a resource for a given request. These limitations detail the abstract steps directed to “Certain 
Dependent claims 2-10, 12-17, and 19-20 further narrow the abstract idea identified in the independent claim, which is directed to “Certain Methods of Organizing Human Activity.” 
Step 2A, Prong 2: Independent claims 1, 11, and 18 do not integrate the judicial exception into a practical application. In particular, the claims are directed to generic computing components that perform the steps of the abstract idea. Claim 1 contains the limitation of “a client instance hosted by one or more data centers, wherein the client instance is accessible by one or more remote client networks, wherein the system is configured to perform operations comprising,” which is merely utilizing a computing system as a tool to perform an abstract idea. The structure of claim 18, similar to that of claim 1, is “a tangible, non-transitory, machine-readable medium, comprising machine- readable instructions, wherein the machine-readable instructions, when executed by one or more processors cause the one or more processors to.” This type of structure indicates the claimed invention is merely utilizing a computer readable medium executed by a processor as a tool to perform the steps of the abstract idea. 
Claim 1, similarly recited in claims 11 and 18, contains the limitation of “retrieving a resource table from one or more databases accessible by the client instance,” as drafted, is nothing but extra-solution activity. This extra-solution activity defines the steps of storing and retrieving data from a memory, which is not sufficient to prove integration into a practical application. 
Similarly, claim 1, similarly recited in claims 11 and 18, contains the limitation of “displaying the one or more resource allocation records on a user interface of the system,” as drafted, is not sufficient to prove integration into a practical application. The mere displaying of the result of the abstract idea is nothing but generally linking the use of the judicial exception to a particular technological environment. There is no improvements to the graphical user interface or any other technological environment. 
Dependent claims 2-10, 12-17, and 19-20 further narrow the abstract idea identified in the independent claim, which is not sufficient to prove integration into a practical application.  
Step 2B: Claims 1, 11, and 18 do not contain anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as the client instance and network of claim 1 and the tangible, non-transitory, machine-readable medium and processor of claim 8, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. Furthermore, claims 1, 11, and 18 recite the limitation of “displaying the one or more resource allocation records on a user interface of the system,” as drafted, is nothing but generally linking the use of the judicial exception to a particular technological environment. There is no improvements to the graphical user interface or any other technological environment. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). Claims 1, 11, and 18 recite the limitation of “retrieving a resource table from one or more databases accessible by the client instance,” as drafted, is nothing but extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “storing and retrieving information in memory” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception. Therefore, as shown Section 2106.05(d), the 2B features of the invention are “routine and conventional.” 
Dependent claims 2-10, 12-17, and 19-20 further narrow the abstract idea identified in the independent claim, which is not anything significantly more than the judicial exception.  
Accordingly, claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 5-6, 8-9, 11, 13, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumioka et al. (US 20180046969 A1).

Regarding claim 1, Sumioka anticipates a system for outputting one or more resource allocation records that include date- effective rates for a specific set of criteria in a rate request (Fig. 1 and paragraph [0026]), comprising: 
a client instance hosted by one or more data centers (paragraph [0026] teaches a designer can input a new workflow from a client terminal that can communicate with the information processing device over a network), wherein the client instance is accessible by one or more remote client networks (paragraph [0026] teaches a designer can input a new workflow from a client terminal that can communicate with the information processing device over a network, wherein the information processing , wherein the system is configured to perform operations comprising: 
receiving a rate request comprising a resource plan time range and one or more resource attributes (paragraph [0026] teaches a designer can input a new workflow from a client terminal, wherein paragraph [0031] teaches evaluating the workflow request based on the skill of the individual and the cooperation level of the individual (i.e. resource attributes), and wherein paragraph [0029] teaches the new workflow may be defined by a deadline; see also: [0024-0025]); 
retrieving a resource table from one or more databases accessible by the client instance, wherein each record of the resource table comprises resource availability data, one or more resource attribute data, and a rate  (Figs. 5-8 and paragraphs [0046-0047] teach identifying a table stored in the schedule DB (i.e. database) that contains task information for each of the workers, the available time of each candidate, and the feasibility evaluation for the worker to perform the task, and wherein paragraph [0061] teaches the unit price of the worker (i.e. rate) may be added to the evaluation determination of a worker candidate; see also: [0024-0026]); 
identifying one or more candidate records of the resource table based at least in part on a comparison between the resource plan time range of the rate request and the resource availability data of each record of the resource table (Figs. 5-8 and paragraphs [0046-0047] teach identifying a table stored in the schedule DB (i.e. database) that contains the available time for each candidate, wherein the data can be evaluated in order to determine the feasibility of the candidate worker to perform the given task based on the task start and end date (i.e. the resource plan time range of the rate request) and the availability time of each candidate (i.e. the resource availability data of each record); Examiner’s Note:  In order to determine if the worker is available for the given start and end dates, their available time must be compared to the start and end dates.); 
outputting one or more resource allocation records based at least in part on the resource plan time range and a rate of at least one candidate record or a subset of the one or more candidate records (paragraphs [0046-0047] teach identifying a number of candidates in order to determine the in i.e. the resource plan time range of the rate request) and the availability time of each candidate (i.e. the resource availability data of each record), wherein, for example, paragraph [0049] teaches the system can determine the highest rated candidates for performing the given task);
and displaying the one or more resource allocation records on a user interface of the system (paragraphs [0049-0050] teach displaying worker candidates on a monitor, wherein the candidates are multiple workers that have a high feasibility value for performing the given task).
Regarding claims 11 and 18, the claims recite limitations already addressed by the rejection of claim 1 as being anticipated by Sumioka. Regarding claim 11, Sumioka anticipates a method for outputting one or more resource allocation records that include date-effective rates for a specific set of criteria in a rate request (Figs. 10a-10b). Regarding claim 18, Sumioka anticipates a tangible, non-transitory, machine-readable medium, comprising machine- readable instructions, wherein the machine-readable instructions, when executed by one or more processors cause the one or more processors to (paragraph [0053] teaches a medium drive device implemented with a computer). Therefore, claims 11 and 18 are rejected as being anticipated by Sumioka et al. 

Regarding claim 2, Sumioka anticipates all the limitations of claim 1 above.
Sumioka further anticipates wherein the subset of the one or more candidate records are based at least in part on a comparison between the one or more resource attributes of the one or more resource attributes and the resource attribute data of each record of the resource table (paragraph [0031] teaches evaluating the capability value for a given worker based on the skill of the individual and their ability to cooperate, which is utilized in paragraphs [0037-0039] teach quantify the user’s capability to perform the task based on their performance with similar past tasks, which is quantified into a single value; Examiner’s Note:  In order to provide a value for the user based on their capability to perform the task, their previous task performance for similar tasks must be compared to the potential given task.).

Regarding claim 5, Sumioka anticipates all the limitations of claim 1 above.
Sumioka further anticipates wherein identifying the one or more candidate records of the resource table comprises identifying a first candidate record that overlaps with at least a first portion of the resource plan time range (paragraphs [0046-0047] teach evaluating the feasibility for the user to be able to perform the task based on their available time and the start and end date, as well as the expected work time, for each task; Examiner’s Note:  In order to determine if the worker is available for the given start and end dates, their available time must be compared to the start and end dates.). 

Regarding claim 6, Sumioka anticipates all the limitations of claim 5 above.
Sumioka further anticipates wherein identifying the one or more candidate records of the resource table comprises identifying a second candidate record that overlaps with at least a second portion of the resource plan time range (paragraphs [0046-0047] teach identifying a number of candidates in order to determine the in order to determine the feasibility of the candidate worker to perform the given task based on the task start and end date, wherein paragraph [0022] teaches multiple persons may be assigned to a given task in order to function as a team; see also: [0048-0050]).  

Regarding claim 8, Sumioka anticipates all the limitations of claim 1 above.
Sumioka further anticipates wherein the rate request comprises a resource plan (paragraph [0026] teaches a designer can input a new workflow, wherein paragraphs [0046-0047] teach the workflow includes parameters such as a start and end task date, a margin, expected work time, and more), a task (paragraph [0026] teaches a designer can input a new workflow including task information included in the workflow).  

Regarding claim 9, Sumioka anticipates all the limitations of claim 1 above.
 wherein at least one resource attribute of the one or more resource attributes is related to a location of the resource, a role of the resource, or a group of the resource (paragraph [0031] teaches the capability value evaluation for each candidate includes identifying candidates who have much better experience as a team in order to be assigned to the new task; see also: [0045-0047]).

Regarding claim 13, Sumioka anticipates all the limitations of claim 11 above.
Sumioka further teaches wherein outputting the one or more resource allocation records based at least in part on the resource plan time range and the rate of the at least one record from the subset of the one or more candidate records comprises: identifying a first candidate record of the subset of the one or more candidate records that overlaps with a first portion of the resource plan time range (paragraphs [0046-0047] teach evaluating the feasibility for the user to be able to perform the task based on their available time and the start and end date, as well as the expected work time, for each task; Examiner’s Note:  In order to determine if the worker is available for the given start and end dates, their available time must be compared to the start and end dates.); identifying a second candidate record of the subset of the one or more candidate records that overlaps with a second portion of the resource plan time range (paragraphs [0046-0047] teach identifying a number of candidates in order to determine the in order to determine the feasibility of the candidate worker to perform the given task based on the task start and end date, wherein paragraph [0022] teaches multiple persons may be assigned to a given task in order to function as a team; see also: [0048-0050]); and outputting at least one resource record of the one or more resource records based on a first rate of the first candidate record and the first portion of the resource plan time range, and a second rate of the second candidate record and the second portion of the resource plan time range (paragraphs [0046-0047] teach identifying a number of candidates in order to determine the in order to determine the feasibility of the candidate worker to perform the given task based on the task start and end date (i.e. the resource plan time range of the rate request) and the availability time of each candidate (i.e. the resource availability data of each record), wherein, for example, paragraph [0049] teaches the system can determine the highest rated candidates for performing the given task).  

Regarding claim 16, Sumioka anticipates all the limitations of claim 11 above.
	Sumioka further teaches identifying the one or more candidate records of the resource table based at least in part on the comparison between the one or more resource attributes of the rate request and the resource attributes of each record of the resource table (Figs. 5-8 and paragraphs [0046-0047] teach identifying a table stored in the schedule DB (i.e. database) that contains the available time for each candidate, wherein the data can be evaluated in order to determine the feasibility of the candidate worker to perform the given task, and wherein paragraphs [0037-0039] teach quantify the user’s capability to perform the task based on their performance with similar past tasks, which is quantified into a single value); identifying the subset of the one or more candidate records based at least in part on the comparison between the resource plan time range of the rate request and the resource availability data of each record of the resource table (paragraph [0031] teaches evaluating the capability value for a given worker based on the skill of the individual and their ability to cooperate, which is utilized in paragraphs [0037-0039] teach quantify the user’s capability to perform the task based on their performance with similar past tasks, which is quantified into a single value, and wherein paragraphs [0046-0047] teach the each of the workers are placed in an evaluation result table including candidates of the new task and the feasibility of evaluation of each candidate).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sumioka et al. (US 20180046969 A1) in view of Trickel (US 20160148187 A1).

Regarding claim 4, Sumioka anticipates all the limitations of claim 1 above.
However, Sumioka does not explicitly teach wherein at least one of the one or more resource attributes are indicative of a type of currency.  
wherein at least one of the one or more resource attributes are indicative of a type of currency (paragraphs [0101-0102] teach resource and allocation tracking tools for complex projects requiring a budget, wherein paragraphs [0243-0245] teach while working with international companies, the system can allow the ability to have currency be visible to each party and allow the currency be role centric for the given project; see also: [0222]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sumioka to incorporate the teachings of Trickel to include wherein at least one of the one or more resource attributes are indicative of a type of currency. One would have been motivated to do so in order to allow the various individuals on an international project would include their own language and currency (Trickel, [0222]). By incorporating Trickel into Sumioka, one would be able to allocate funding relative to phases, schedules of values, manage funding, and to minimize the time and tasks required to complete payments [0011, 0017]). 

Regarding claims 10, 12 and 19, Sumioka anticipates all the limitations of claims 1, 11, and 18 above.
However, Sumioka does not explicitly teach wherein outputting the one or more resource allocation records comprises arranging the subset of the one or more candidate records based on a financial period of the enterprise.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sumioka to incorporate the teachings of Trickel to include wherein outputting the one or more resource allocation records comprises arranging the subset of the one or more candidate records based on a financial period of the enterprise. One would have been motivated to do so in order to allow the various individuals on an international project would include their own language and currency (Trickel, [0222]). By incorporating Trickel into Sumioka, one would be able to allocate funding relative to phases, schedules of values, manage funding, and to minimize the time and tasks required to complete payments [0011, 0017]).

Claims 3, 7, 14-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sumioka et al. (US 20180046969 A1) in view of Casal (US 20180143975 A1).

Regarding claims 3, 17, and 20, Sumioka anticipates all the limitations of claims 2, 11, and 18 above.
However, Sumioka does not explicitly teach wherein identifying the subset of the one or more candidate records comprises: identifying a first portion of the one or more candidate records that do not include data related to a first resource attribute of the one or more resource attributes; identifying a second portion of the one or more candidate records that includes an "all-others" attribute in a field related to the first resource attribute; and identifying the second portion as the subset of the one or more candidate records.  
From the same or similar field of endeavor, Casal teaches wherein identifying the subset of the one or more candidate records comprises: identifying a first portion of the one or more candidate records that do not include data related to a first resource attribute of the one or more resource attributes (paragraph [0109] teaches identifying individuals based on whether or not they have performed a given task or comparable task at least ten times, wherein if they have not performed the task, then they are filtered out of the given match group);
identifying a second portion of the one or more candidate records that includes an "all-others" attribute in a field related to the first resource attribute (paragraph [0109] teaches identifying individuals based on whether or not they have performed a given task or comparable task at least ten times, wherein if they have performed the task the minimum amount of times, then they are added to the group of resources expected for successful completion of the given task);
and identifying the second portion as the subset of the one or more candidate records (paragraph [0109] teaches identifying individuals based on whether or not they have performed a given task or comparable task at least ten times, wherein if they have performed the task the minimum amount .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sumioka to incorporate the teachings of Casal to include wherein identifying the subset of the one or more candidate records comprises: identifying a first portion of the one or more candidate records that do not include data related to a first resource attribute of the one or more resource attributes; identifying a second portion of the one or more candidate records that includes an "all-others" attribute in a field related to the first resource attribute; and identifying the second portion as the subset of the one or more candidate records. One would have been motivated to do so in order to produce workflows that ensure compliance with project requirements including scheduling and profit goals (Casal, [0091]). By incorporating Casal into Sumioka, one would have been able to optimize resources for productivity, cost, and performance considerations (Casal, [0150]).

Regarding claims 7 and 15, Sumioka anticipates all the limitations of claims 1 and 11 above.
However, Sumioka does not explicitly teach wherein the one or more candidate records are a default resource record when the resource plan time range of the rate request does not overlap with the resource availability data of each record of the resource table.  
	From the same or similar field of endeavor, Casal teaches wherein the one or more candidate records are a default resource record when the resource plan time range of the rate request does not overlap with the resource availability data of each record of the resource table (paragraph [0109] teaches filtering out individuals based on their availability for the given task, such that only those individuals available to perform the task are included in the group of potential successful candidates for the given task). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sumioka to incorporate the teachings of Casal to include wherein the one or more candidate records are a default resource record when the resource plan time range of the rate request 

Regarding claim 14, Sumioka anticipates all the limitations of claim 11 above.
	However, Sumioka does not explicitly teach wherein outputting the one or more resource allocation records based at least in part on the resource plan time range and the rate of the at least one record from the subset of the one or more candidate records comprises:  31SERV:0110 identifying a first candidate record of the subset of the one or more candidate records that has a first rate that is less than a second rate of a second candidate record of the subset of the one or more candidate records; and identifying the first rate as the rate.  
	From the same or similar field of endeavor, Casal teaches wherein outputting the one or more resource allocation records based at least in part on the resource plan time range and the rate of the at least one record from the subset of the one or more candidate records comprises: 31SERV:0110identifying a first candidate record of the subset of the one or more candidate records that has a first rate that is less than a second rate of a second candidate record of the subset of the one or more candidate records (paragraph [0199] teaches that a pool of employees can be produced for a given assignment, wherein if the objective is “best price” then the task is sent to the cheapest qualified resource; see also: [0109]); 
and identifying the first rate as the rate (paragraph [0199] teaches that a pool of employees can be produced for a given assignment, wherein if the objective is “best price” then the task is sent to the cheapest qualified resource, wherein the translator may accept the task; see also: [0109]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sumioka to incorporate the teachings of Casal to include wherein outputting . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wells (US 20110184771 A1) discloses in at least [0032-0033, 0051] producing a project template for a customer in order to identify the best resources for a project
Meier (US 20170270485 A1) discloses in at least paragraphs [0085-0087] identifying match requirements by a relative degree of match, such that 100% is a complete match to the job requirements

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        
/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683